Citation Nr: 1109074	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2009 VA Form 9 substantive appeal, the Veteran indicated that there are more recent VA outpatient treatment records regarding his PTSD which are not currently of record.  Given that the VA treatment records are relevant to the issue on appeal, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the following records with the claims file:
a. the Veteran's VA outpatient treatment records dated from November 2008 to the present, from the VA Medical Concord Vet Center; and
b. the Veteran's VA outpatient treatment records dated from April 2009 to the present from the VA Martinez Outpatient Clinic.  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


